            Case 5:21-cv-02407-EJD Document 4 Filed 04/01/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TIMOTHY JOHN FLORES,                                No. 2:21-cv-00488 GGH P
12                        Petitioner,
13             v.                                         ORDER
14    PATRICK EATON, Warden,
15                        Respondent.
16

17            Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254, together with a request to proceed in forma pauperis.

19            The application attacks a conviction issued by the Santa Clara County Superior Court.

20   While both this court and the United States District Court in the district where petitioner was

21   convicted have jurisdiction, see Braden v. 30th Judicial Circuit Court, 410 U.S. 484 (1973), any

22   and all witnesses and evidence necessary for the resolution of petitioner’s application are more

23   readily available in Santa Clara County. Id. at 499 n.15; 28 U.S.C. § 2241(d).

24            Accordingly, in the furtherance of justice, IT IS HEREBY ORDERED that:

25            1. This court has not ruled on petitioner’s application to proceed in forma pauperis (ECF

26   No. 2); and

27   ////

28   ////
        Case 5:21-cv-02407-EJD Document 4 Filed 04/01/21 Page 2 of 2



 1          2. This matter is transferred to the United States District Court for the Northern District of
 2   California.
 3   Dated: April 1, 2021
                                                /s/ Gregory G. Hollows
 4                                      UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
